Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1995, which ruled that claimant was ineligible to receive unemployment insurance benefits because he failed to comply with registration requirements.
Claimant was employed as a paralegal with a temporary agency from August 1987 through March 1989. Claimant allegedly filed a claim for unemployment insurance benefits in March 1989. He subsequently obtained intermittent employment working as a paralegal for a few weeks in December 1989 and for a theater group from the spring of 1990 through May 1991. Thereafter, he applied for and received unemployment insurance benefits through July 1992. In -1993, he made further inquiry concerning his March 1989 claim for benefits. The Board found him ineligible to receive benefits because he failed to comply with registration requirements. Although claimant maintains that he did, in fact, file a claim in March 1989, a representative of the Department of Labor testified that she reviewed the local unemployment insurance office records and did not find any indication that claimant had filed a claim at that time. Inasmuch as this conflicting testimony presented a question of credibility for the Board to resolve (see, Matter of Rios [Pine Hill Trailways—Sweeney], 228 AD2d 760; Matter of Hibbard [Sweeney], 227 AD2d 698), we find that the Board’s decision is supported by substantial evidence.
Mercure, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.